                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

DEANDRE BLAKE,                                     )
                                                   )
     Plaintiff,                                    )
                                                   )
v.                                                 )        NO. 1:18-cv-00017
                                                   )
TENNESSEE DEPARTMENT OF                            )        JUDGE CAMPBELL
CORRECTION, et al.,                                )        MAGISTRATE JUDGE FRENSLEY
                                                   )
     Defendants.                                   )

                                               ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

28), which was filed on April 18, 2019. Through the Report and Recommendation, the Magistrate

Judge recommends that Defendants’ Motion for Summary Judgment (Doc. No. 25) be granted and

that this action be dismissed with prejudice. Plaintiff has not responded to Defendants’ Motion for

Summary Judgment. Although the Report and Recommendation advised the parties that any

objections must be filed within 14 days of service and the Court provided Plaintiff additional time

in which to file any written objections to the Magistrate Judge’s Report and Recommendation, (see

Doc. No. 29), no objections have been filed.

         The Court has reviewed the Report and Recommendation and concludes it should be

adopted and approved. Accordingly, Defendants’ Motion for Summary Judgment (Doc. No. 25)

is GRANTED, and this action is DISMISSED with prejudice.

         This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

         It is so ORDERED.

                                               ____________________________________
                                               WILLIAM L. CAMPBELL, JR.
                                               UNITED STATES DISTRICT JUDGE
